Citation Nr: 1009727	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-12 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left ankle degenerative 
arthrosis and necrosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to January 1971 
in the U.S. Air Force.  He also had service in the Air Force 
Reserve from September 1971 through March 1996, including 
numerous periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction of the Veteran's appeal was 
transferred to the Phoenix RO when the Veteran moved to 
Arizona during the course of this appeal.  The Veteran 
presented hearing testimony regarding the issue on appeal in 
January 2007 before the undersigned Veterans Law Judge at a 
Travel Board hearing at the Phoenix RO.  

The Veteran's claim of entitlement to service connection for 
left ankle degenerative arthrosis and necrosis was previously 
denied by the Board in December 2007, and the Veteran 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In April 2009, the Veteran, through 
his representative, and the Secretary of Veterans Affairs, 
through the General Counsel, submitted a Joint Motion for 
Partial Remand (Joint Motion) requesting that the portion of 
the December 2007 Board decision denying the above claim be 
vacated and remanded for readjudication.  In May 2009, the 
Court granted the motion and remanded the case to the Board 
for further appellate review.  Other issues denied by the 
Board, specifically service connection for bronchitis and 
entitlement to a compensable rating for bilateral hearing 
loss, were undisturbed.  The case now returns to the Board 
following the Court Order.  

Notably, the Board also remanded the issues of service 
connection for hypothyroidism and service connection for 
ulcerative colitis for further development as well as the 
inextricably intertwined issue of entitlement to a permanent 
and total disability rating for the purpose of entitlement to 
non-service-connected disability pension in its December 2007 
decision.  Review of the record reveals that those issues 
remain in development pursuant to the Remand and have not 
been recertified to the Board.  Thus, in consideration of the 
foregoing, only the issue reflected on the first page of the 
present decision will be discussed herein. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

In the April 2009 Joint Motion, the parties agreed that the 
Board did not provide an adequate statement of reasons or 
bases for its determination regarding the left ankle claim.  
Specifically, the parties found that the Board had failed in 
its duty to assist because it did not apply the correct 
standard in its analysis in determining that the third 
requirement of the McLendon criterion had not been met and 
did not ensure that the Veteran had been provided with an 
adequate examination with respect to his ankle claim.  The 
parties agreed that the Board's decision should be vacated 
and remanded in order to provide the Veteran with an adequate 
medical examination.  

In this regard, the parties noted that, under McLendon, a 
medical examination must be provided when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The parties stressed that the third requirement has a low 
threshold.  However, the parties agreed that the Board 
improperly found that the Veteran's lay statements were not 
competent evidence in determining that he had not satisfied 
the third criterion of McLendon to warrant another medical 
examination.  

The parties further commented that the examination provided 
to the Veteran in connection with his claim was inadequate 
and violated the principles set forth in Barr because VA did 
not ensure that the examination provided to the Veteran was 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The parties specifically found the examination inadequate 
because the examiner did not provide sufficient detail of the 
Veteran's disability and did not fully address the 
dispositive question of whether or not the Veteran's current 
ankle disability was related to service.      

In consideration of the foregoing, this case must be remanded 
for a medical examination and medical nexus opinion with 
respect to the Veteran's claim for a left ankle disorder.       

Accordingly, the case is REMANDED for the following actions:

1.   Schedule the Veteran for appropriate 
medical examination for his claimed left 
ankle disorder.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any left 
ankle disorder which has been demonstrated 
by the Veteran since filing his claim on 
October 25, 2002, and state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current left ankle disorder is 
related to active military service, to 
include any symptomatology shown therein; 
or whether such a relationship to service 
is unlikely (i.e., a probability of less 
than 50 percent.

b.  The examiner should provide a thorough 
discussion of the history of the Veteran's 
disability in the examination report and 
confirm that the claims folder was 
reviewed.
  
c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

2.  After the above notification and 
development has been accomplished to the 
extent possible, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and given 
an appropriate period of time for response.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.


The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

